Citation Nr: 0635606	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1972 and from November 1972 to December 1975.  He also had a 
subsequent period of unverified service with a reserve 
component.  He died in July 2002.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran died in July 2002.

2.  A claim for VA benefits was not pending at the time of 
the veteran's death.


CONCLUSION OF LAW

The appellant's claim of entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

Although the appellant's claim for accrued benefits separate 
from any claim that the veteran filed prior to his death, an 
accrued benefits claim is "derivative of" that claim.  By 
statute the appellant takes the veteran's claim as it stood 
on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996).  Hence, the United States Court of 
Appeals for the Federal Circuit has concluded that, in order 
for a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones.

In this case, the record fails to show that the veteran 
during his lifetime filed a claim of entitlement to service 
connection for any disability.  In fact, in an August 2006 
statement the appellant's representative conceded on her 
behalf that no claim was pending at the time of the veteran's 
death.  Accordingly, the claim for entitlement to accrued 
benefits is denied as a matter of law. Sabonis v. Brown, 
6 Vet. App. 426 (1994).

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), because the 
disposition of this claim rests on the question of the 
appellant's satisfaction of the legal criteria entitling her 
to the benefits sought, and because in the absence of any 
claim filed during the veteran's lifetime there is no 
possibility that providing additional notice or assistance to 
the appellant would aid in substantiating this claim, a 
discussion of whether the appellant was provided proper VCAA 
notice and development is obviated.  See 38 U.S.C.A. 
§ 5103A(2) (West 2002); Sabonis.

The benefit sought on appeal is denied.


ORDER

Entitlement to accrued benefits is denied.


REMAND

As to entitlement to service connection for the cause of the 
veteran's death, the Board finds that a remand is required to 
verify all of the veteran's service dates including any 
service with a reserve component as well as to confirm 
whether he served in the Republic of Vietnam during any of 
these periods.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

Given the April 2003 and March 2004 medical opinion provided 
by the veteran's oncologist, Alvin L. Beers, Jr., M.D., on 
remand, a requested must also be made for Dr. Beers' 
treatment records as well as the basis for his opinions with 
specific reference to all medical literature relied upon in 
providing his opinions.  Id.

Likewise, given the fact that the record on appeal contains 
virtually no medical records for the veteran since his 1975 
separation from active duty, on remand, the appellant should 
be requested to provide VA with the location of these 
records, including the location of any terminal 
hospitalization records and any autopsy report, so that VA 
may obtain and associate them with the claims file.  Id.

Lastly, given Dr. Beers' opinion as well as the additional 
evidentry development ordered above, on remand, VA should 
also obtain a medical opinion as to the relationship, if any, 
between the hepatic failure and metastic melanoma that 
contributed and/or caused the veteran's death and his 
military service.  38 U.S.C.A. § 5103A(d) (West 2002).  

As to entitlement to dependents' educational assistance, 
adjudication of this issue must be deferred pending 
completion of the additional evidentiary development 
discussed above.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter). 

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should send the claimant 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish entitlement 
to service connection for cause of the 
veteran's death and entitlement to 
dependents' educational assistance, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The corrective notice should, 
among other things, invite the widow to 
submit any additional evidence or 
argument she has in her possession that 
may further her claims.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request verification of all of the 
veteran's periods of military service 
including all reserve service, request 
copies of his service personnel records, 
and request confirmation of all periods, 
if any, that the veteran served in the 
Republic of Vietnam.  If these Federal 
records are not available, a formal 
written unavailability memorandum must be 
added to the claims file and the claimant 
is to be notified in writing.

3.  The RO, after obtaining an 
authorization from the widow, should 
contact Dr. Beers and request copies of 
the veteran's treatment records as well 
as a statement as to the basis for his 
earlier April 2003 and March 2004 
opinions with specific reference to all 
medical literature relied upon in 
providing these opinions.  

4.  The RO should contact the claimant 
and notify her that the record is 
virtually devoid of any medical records 
for the veteran since his 1975 separation 
from active duty.  Accordingly, because 
this evidence could be critical to 
establishing the claim, she should be 
invited to file with VA the names and 
addresses of all healthcare professionals 
as well as any employers that provided 
the veteran with treatment for hepatic 
problems and/or melanoma since 1975 so VA 
may obtain them on her behalf.  If any 
pertinent records are not available or if 
the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file 
and the appellant notified in writing.  

5.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA facility for the 
appellant's claims file to be reviewed by 
an oncologist.  Based on a review of the 
claims folder and taking into account the 
findings of the National Academy of 
Sciences (NAS) regarding diseases not 
associated with herbicide exposure, which 
list specifically includes 
gastrointestinal and digestive disease 
including liver toxicity and skin cancer 
(see 68 Fed. Reg. 27630-27641 (May 20, 
2003)), the physician should provide an 
opinion address the following questions:

If the veteran has verified service 
in the Republic of Vietnam, is it at 
least as likely as not (i.e., is 
there a 50/50 chance) that either 
the hepatic failure and/or metastic 
melanoma were caused or aggravated 
by his presumptive exposure to 
herbicides while in the Republic of 
Vietnam?

If the veteran does not have 
verified service in the Republic of 
Vietnam, is it at least as likely as 
not that either the hepatic failure 
and/or metastic melanoma were caused 
or aggravated by military service?

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's hepatic failure 
manifested itself to a compensable 
degree within the first postservice 
year?

Is it at least as likely as not the 
veteran's hepatic failure and/or 
metastic melanoma caused or 
contributed substantially or 
materially to cause his death? 

6.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

7.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the appellant with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159.  Any relevant notices should 
also be in compliance with the Court's 
holding in Dingess. 

8.  Thereafter, the RO must readjudicate 
the appellant's claims for entitlement to 
service connection for the cause of the 
veteran's death and entitlement to 
dependents' educational assistance.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any of the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, any 
evidence not received, and all applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


